STATE OF MINNESOTA                         December 29, 2016

                                                                            'O RICIEOF
                                 IN SUPREME COURT                       APPB.I!AIECcutU

                                        A16-0596


In re Petition for Reinstatement of
Larry S. Severson, a Minnesota Attorney,
Registration No. 0099363.


                                        ORDER

       By order dated February 18, 2015, we indefinitely suspended petitioner Larry S.

Severson from the practice of law for a period of at least 1 year. In re Severson, 860
N.W.2d 658, 675 (Minn. 20 15) (per curiam). On April 13, 2016, petitioner filed a petition

for reinstatement. The petition was considered by a panel of the Lawyers Professional

Responsibility Board that, on December 1, 2016, filed findings of fact, conclusions ofl aw,

and a recommendation. The panel concluded that petitioner has not proved by clear and

convincing evidence that he recognizes the wrongfulness of his conduct and has not proved

by clear and convincing evidence that he has undergone the requisite moral change to

render him fit to resume the practice of law. The panel recommended that the petition for

reinstatement be denied.

       The Director and petitioner waive their procedural rights under Rule 18, Rules on

Lawyers Professional Responsibility, and neither party wishes to challenge the panel's

findings of fact, conclusions of law, or recommendation.

       This court has independently reviewed the file and approves the recommended

disposition.
      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED that the petition for reinstatement filed by Larry S.

Severson be, and the same is, denied.

      Dated: December 29, 2016                  BY THE COURT:



                                                David R. Stras
                                                Associate Justice




                                           2